Case 1:20-cr-10293-LTS Document 11 Filed 11/19/20 Page 1 of 7




                                         20cr10293
Case 1:20-cr-10293-LTS Document 11 Filed 11/19/20 Page 2 of 7
Case 1:20-cr-10293-LTS Document 11 Filed 11/19/20 Page 3 of 7
Case 1:20-cr-10293-LTS Document 11 Filed 11/19/20 Page 4 of 7
Case 1:20-cr-10293-LTS Document 11 Filed 11/19/20 Page 5 of 7
Case 1:20-cr-10293-LTS Document 11 Filed 11/19/20 Page 6 of 7
Case 1:20-cr-10293-LTS Document 11 Filed 11/19/20 Page 7 of 7




                                 /s/ Thomas F. Quinn 11/19/20 @ 4:05pm
